As filed with the Securities and Exchange Commission on February 14, 2008 An Exhibit List can be found on page II-5. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HQHEALTHQUEST MEDICAL & WELLNESS CENTERS, LTD. (Name of small business issuer in its charter) Oklahoma 8090 20-1842879 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3400SE Macy Rd, #18 Bentonville,
